Name: Addendum to POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2009 of 21Ã April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/369/CFSP) ( OJ L 112, 6.5.2009 )
 Type: Decision
 Subject Matter: defence;  natural environment;  international security;  politics and public safety;  criminal law;  Africa;  maritime and inland waterway transport;  information and information processing
 Date Published: 2009-05-14

 14.5.2009 EN Official Journal of the European Union L 119/40 ADDENDUM to POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/3/2009 of 21 April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/369/CFSP) (Official Journal of the European Union L 112 of 6 May 2009) The following Annex shall be added to Political and Security Committee Decision Atalanta/3/2009 of 21 April 2009: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 2 (1)  Norway